DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 1-20 are allowed with main claim 1 is being directed to an optical device.
The primary reason for the indication of the allowable of main claim 1 and of claims 2-20, which depend therefrom is the inclusion therein of the limitations of “a lens body having a plurality of lenses arranged such that optical axes thereof are parallel to one another; a light-shielding wall that is disposed for the lens body and blocks, in an optical axis direction, portion a portion of light directed to the plurality of lenses; and a sheet member that covers a surface of the light-shielding wall, the surface being perpendicular to the optical axes, and allows light to pass there through, wherein the light-shielding wall is thicker than the sheet member”.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
Further, the Examiner has not discovered any prior art reference which anticipates independent claim 1, and/or renders claims obvious to one ordinary skill in the art at the time the invention was made. Thus, claims 1-20, are allowable. Dependent claims are also allowable for depending from an allowable base claim.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677